692 So.2d 971 (1997)
Frank PRICE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-05077.
District Court of Appeal of Florida, Second District.
April 25, 1997.
PER CURIAM.
Frank Price appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse because the trial court failed to address and refute Price's claim that he was not properly credited with time spent in jail prior to the imposition of his sentence in case number 95-1397. In all other respects the trial court's order is affirmed.
Price filed a prior motion for jail credit in cases numbered 95-1396, 95-1415, 95-1749 and 95-1697. The trial court denied relief in an order rendered August 6, 1996. Price did not appeal this order. In October 1996 Price filed another motion asking for jail credit for the above case numbers as well as for case number 95-1397. The trial court denied the motion as successive and attached the earlier order denying relief. Florida Rule of Criminal Procedure 3.800 contains no proscription against the filing of successive motions. Barnes v. State, 661 So.2d 71 (Fla. 2d DCA 1995). However, a defendant is not entitled to successive review of a specific issue which has already been decided against him. Raley v. State, 675 So.2d 170 (Fla. 5th DCA 1996).
We reverse the order denying the motion because it fails to refute Price's assertion that the trial court neglected to award him the correct county jail credit in case number 95-1397.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and PATTERSON and BLUE, JJ., concur.